Citation Nr: 1444655	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for carpel tunnel syndrome of the right upper extremity, to include as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1975.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in April 2009.  In June 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.
 
In February 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file. 

This claim was previously before the Board in March 2014, at which time it was remanded for further development.  During that time, the Veteran's claim consisted of a contention of bilateral carpal tunnel syndrome.  However, in an August 2014 rating decision, the RO subsequently granted the Veteran service connection for carpal tunnel syndrome of the left upper extremity only and continued the denial of the right upper extremity in an August 2014 supplemental statement of the case (SSOC).  As such, only the claim with regard to the issue of the right upper extremity has returned to the jurisdiction of the Board.  The title on the caption page has been updated to reflect this action.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a bilateral hand disorder, to include as secondary to the service-connected diabetes mellitus, has been raised by the record in the Veteran's June 2009 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

On April 2014, the Veteran was provided with an additional VA examination in order to ascertain the potential diagnoses and etiologies of the claimed bilateral upper extremity carpal tunnel syndrome in accordance with the directives of the March 2014 Remand.  In particular, the examiner was directed to perform electromyography (EMG) testing in order to assist in possible diagnoses.  Although the examiner did provide the Veteran with EMG testing and such testing revealed the presence of carpal tunnel syndrome in the left upper extremity, the results appeared to be inconclusive for the right upper extremity.  This was contended to be on account of the fact that the Veteran also has right upper extremity peripheral neuropathy and such made it difficult to ascertain whether the Veteran also had carpal tunnel syndrome.  No further explanation was provided as to why a more conclusive diagnosis for the right upper extremity could not be made.  

A more fully explained rationale for this inconclusive result is all the more necessary in this particular case for several reasons.  First, the examiner noted that the Veteran also has peripheral neuropathy in his left upper extremity, yet he was able to conclusively diagnose carpal tunnel syndrome in that extremity as well.  The examiner failed to discuss what makes the peripheral neuropathy in the Veteran's right upper extremity so different that it makes it more difficult to detect carpal tunnel syndrome than in the left upper extremity, which also has peripheral neuropathy.  Additionally, the March 2014 Remand pointed out the fact that the Veteran's private treatment records had shown diagnoses of bilateral carpal tunnel syndrome, including with confirmation via EMG in 1996, despite prior VA examiners being unable to diagnose such.  However, the examiner did not discuss these discrepancies, which become all the more relevant in light of the current diagnosis of left upper extremity carpal tunnel syndrome under similar circumstances and an inconclusive diagnosis for the right upper extremity.

In light of these lingering questions regarding the VA examiner's inconclusive diagnosis of right upper extremity carpal tunnel syndrome, the Board finds that the Veteran's claims file should be returned to the April 2014 VA examiner for an addendum opinion.  Such opinion should address the discrepancies addressed above as well as either provide a definitive diagnosis for the Veteran's right upper extremity, either including or excluding carpal tunnel syndrome, or explain why such a diagnosis cannot be provided despite previous diagnoses and a current diagnosis for the left upper extremity under similar circumstances.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Obtain an addendum opinion to the April 2014 VA examination report regarding the Veteran's claimed right upper extremity carpal tunnel syndrome.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. all relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to the following questions: 

(1) Does the Veteran have a current diagnosis of carpal tunnel syndrome of the right wrist?

(2) If the examiner is unable to confirm whether the Veteran has a diagnosis of carpal tunnel syndrome of the right wrist, please explain why such a diagnosis cannot be provided despite previous diagnoses and a current diagnosis for the left upper extremity under similar circumstances. 

(3) If the Veteran has a current diagnosis, then is it at least as likely as not that the Veteran's currently diagnosed carpel tunnel syndrome was incurred in or caused by his active military service?

(4) If the Veteran has a current diagnosis, then is it at least as likely as not that the Veteran's currently diagnosed carpel tunnel syndrome was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?

(5) If the Veteran has a current diagnosis, then is it at least as likely as not that the Veteran's currently diagnosed carpel tunnel syndrome was caused by his service-connected Type II diabetes mellitus? 
The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

A complete discussion that explains the rationale give for all opinions and conclusions is to be provided.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



